Exhibit 10.10

 

COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS

 

Director Cash Fees

 

Each Non-Employee Director is paid an annual retainer of $30,000, payable
quarterly in advance (February 1st, May 1st, August 1st and November 1st). In
addition, each Non-Employee Director also receives a per meeting attendance fee
of $1,000 and a fee of $500 for each Action by Written Consent of the Board of
Directors and Board Committee. Board Committee Chairs also receive an annual fee
of $5,000.

 

Stock Option Grants

 

Each Non-Employee Director receives an annual grant of options to purchase 7,500
shares of Ann Taylor Stores Corporation Common Stock (“Common Stock”). The
options are awarded after the Annual Meeting of Stockholders each year. All
stock option awards have an exercise price equal to the fair market value on the
grant date (determined as the closing price on the preceding business day) of a
share of Common Stock, a term of ten years and become exercisable and vest on
the first anniversary of the date of grant. The stock options of a Director who
later ceases to be a Director for any reason other than removal for cause remain
exercisable, to the extent exercisable at the time of termination, for one year
following such termination but in no event later than the ten-year term of the
stock options.

 

A Non-Employee Director joining the Board of Directors receives an initial grant
of options to purchase 16,875 shares of Common Stock, on the same terms and
conditions as described in the previous paragraph.

 

Travel Expense Reimbursements

 

Directors are entitled to reimbursement of their reasonable travel expenses for
attending Board of Directors and Board Committee meetings. All travel
arrangements should be made through the Corporation’s Travel Department.
Individuals should contact Emma Rubinov at (212) 536-4281. The Corporate
Secretary’s Office will arrange for reimbursement upon receiving receipts for
those expenses.